t c memo united_states tax_court douglas w lundy and renitta h lundy petitioners v commissioner of internal revenue respondent docket no 29616-13l filed date ps filed a return for included in income p-h’s wages and p-w’s net profit from self-employment and reported both regular income_tax and self-employment_tax ps did not pay any part of the tax either before with or after the filing of the return r now proposes to collect by levy ps’ outstanding liability ps challenge the existence of the underlying liability on the ground that p-h’s disability retirement income which r conceded in a prior redetermination action for was excludable from income served to capitalize p-w’s proprietorship thereby rendering p-w’s net profit nontaxable held no part of p-w’s net profit from self-employment is excludable from ps’ income nor is any part of p-h’s wages held further r may proceed with the proposed collection action douglas w lundy and renitta h lundy pro sese laura a price for respondent memorandum opinion armen special_trial_judge petitioners commenced this case for judicial review of a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination see sec_6330 in the notice_of_determination respondent’s appeals_office sustained a proposed levy to collect petitioners’ outstanding income_tax_liability for pending now before the court is respondent’s motion for summary_judgment filed pursuant to rule petitioners oppose the granting of respondent’s motion background the following is a summary of relevant facts that are not in dispute these facts are stated solely for the purpose of deciding the pending motion for summary_judgment and are not findings_of_fact for this case see 128_tc_113 see also estate of kahn v unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure commissioner 125_tc_227 citing fed r civ p a and lakewood assocs v commissioner t c memo petitioners resided in the state of florida at the time that the petition was filed with the court as previously stated the instant case was commenced by petitioners challenging a proposed levy to collect their outstanding liability for however to understand petitioners’ position we must begin with their prior case in this court petitioners’ case at docket no 27549-07s for in date petitioners commenced an action for redetermination at docket no 27549-07s challenging a notice_of_deficiency for see sec_6213 in that notice respondent determined a deficiency in petitioners’ income_tax and an accuracy-related_penalty for respondent’s deficiency determination was based solely on dollar_figure of retirement income that had been reported by a third-party payor on a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for but had been excluded from gross_income by petitioners on their return petitioners alleged in their petition that the amount received which apparently represented disability retirement benefits received by petitioner douglas w lundy was fully exempted sic from taxes the case at docket no 27549-07s was resolved pursuant to agreement of the parties and a stipulated decision was entered by the court per chief_judge john o colvin on date the stipulated decision was typically terse reciting only that pursuant to agreement of the parties there was no deficiency in income_tax due from nor overpayment due to petitioners for nor was any penalty due from them for that year the stipulation page of the stipulated decision which the parties signed was likewise terse stating in its entirety using standard and customary language for this type of case only the following it is hereby stipulated that the court may enter the foregoing decision in this case neither party filed any post decision motion see rule and the stipulated decision became final in due course see sec_7481 origin of petitioners’ tax_liability for petitioners timely filed a joint federal_income_tax return for on it mr lundy listed his occupation as bus driver and petitioner renitta h lundy listed her occupation as general contractor on their return petitioners reported total income of dollar_figure consisting of wages of dollar_figure received by mr lundy from the leon county school board in tallahassee florida and business income of dollar_figure received by mrs lundy regarding the latter petitioners attached to their return a schedule c profit or loss from business sole_proprietorship identifying mrs lundy as the proprietor and reporting net profit of dollar_figure which amount represented the difference between gross_income of dollar_figure and total expenses of dollar_figure finally as relevant petitioners reported on their return total_tax of dollar_figure consisting of regular income_tax of dollar_figure and self-employment_tax of dollar_figure plus an estimated_tax penalty of dollar_figure for a total reported liability of dollar_figure for see sec_1 a and b a petitioners paid no estimated_tax for nor was any income_tax withheld from mr lundy’s wages for that year further petitioners did not enclose any remittance with their return nor did they pay any part of their reported liability after filing their return respondent assessed the tax and the estimated_tax penalty as reported by petitioners on their return together with an addition_to_tax for failure to timely pay and statutory interest see sec_6651 sec_6601 and sent petitioners a notice_and_demand for payment statutory notice of balance due see sec_6303 as previously stated petitioners did not pay any part of the amount due final notice_of_intent_to_levy on date respondent sent petitioners a final notice_of_intent_to_levy and notice of your right to a hearing see sec_6330 in respect of their outstanding liability for petitioners responded by filing a form request for a collection_due_process or equivalent_hearing cdp hearing in it petitioners did not propose any collection alternative nor did either of them seek so-called innocent spouse relief rather petitioners challenged their underlying liability in that regard petitioners attached to form a letter dated date which stated in part as follows the funds that you are attempting to collect from are indeed part of my total and permanently sic disability benefits which were subject of the united_states tax_court case 27549-07s we filed a timely appeal to the u s tax_court and laid out all of our affirmative defenses to the commissioner of the internal_revenue_service claims at that time the most important claim that we made at that time is that whatever we funded financed and paid for with my total and permanently sic disability funds which were determined by this order to be non-reportable tax free and tax exempt from the clutches of the irs was also off limits from the irs the irs commissioner gave up any rights to any amount of taxes which are directly or indirectly due from my tax free tax exempt benefits so in closing if your agency illegally violates judge john o colvin’s order that your irs commissioner freely and voluntarily entered into and attempt sic to seize any of our protected property and monies than we will see your agency back in tax_court in front of chief_judge john o colvin to explain your actions reproduced literally in addition to this letter petitioners also attached to form a letter that had been sent to respondent by mr lundy on date this second letter states in part as follows any proposed seizure of wages and property would be in violation of the court order signed by judge john o colvin on april from all of the relevant information that was received by the u s tax_court when we filed our appeal about the proposed changes to our tax_return by your organization which was given to your organization by the tax_court the attorney’s for your organization opted not to come to tallahassee florida to federal court to litigate their stance about our taxable status what this order does is make everything that we spend and fund with my total and permanently sic disability funds free from all taxation attachments and free from all legal processes all of our worldly possessions and any funds that we amass comes strictly from tax exempt non-reportable funds which your organization agreed to reproduced literally administrative developments during the administrative stage of this case petitioners continued to challenge the existence of their underlying liability petitioners did not request a collection alternative such as an installment_payment agreement or an offer-in- compromise nor did they furnish the requisite financial information that might support a collection alternative in addition neither petitioner raised a spousal defense commencement of judicial action on date respondent’s appeals_office sent petitioners a notice_of_determination sustaining the proposed levy in respect of petitioners’ outstanding income_tax_liability for see sec_6330 and c in response petitioners timely filed a petition with this court see sec_6330 rules in it they state that mr lundy retired as a fire captain under total and permanent disability under florida law and they explain their disagreement with respondent’s collection determination as follows because of the tax order 27549-07s the above order was about total permanently disability monies that is not income to be reported to irs these funds are completely free from taxes and attachment garnishment when the above case was filed we stated at that time that any thing we funded with those funds were completely tax free also the irs did not raise any issues with that statement reproduced literally motion for summary_judgment after the case was at issue respondent filed his motion for summary_judgment see rule sec_38 sec_121 in his motion respondent contends that the appeals settlement officer who conducted the administrative hearing properly sustained the proposed collection action respondent also contends that the settlement officer did not abuse her discretion in not considering a collection alternative because petitioners neither requested one nor furnished the requisite financial documentation petitioners oppose the granting of respondent’s motion they argue that the stipulated decision entered at docket no 27549-07s on date served to exempt from tax any income earned through the use or investment of mr lundy’s disability retirement payments in rebuttal to petitioners’ objection respondent points out that he is not seeking to tax any disability_income that mr lundy may have received in rather he only seeks the liability that petitioners themselves reported on their return in respect of mr lundy’s wages and mrs lundy’s net profit from self- employment insofar as the proposed levy is concerned respondent acknowledges that sec_6334 exempts from levy various types and amounts of property and he asserts that r espondent has not even identified any property that he might levy in order to satisfy petitioners’ outstanding income_tax_liability in reply to respondent’s rebuttal petitioners contend that sec_6334 does not come into play because of the aforementioned stipulated decision i summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 aff’d 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine dispute of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 barker v commissioner tcmemo_2002_13 after carefully reviewing the record the court is satisfied that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law accordingly respondent’s motion for summary_judgment shall be granted ii administrative hearings under sec_6330 and judicial review sec_6331 authorizes the commissioner to levy on property and rights to property of a taxpayer who is liable for taxes and who fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 provides that the levy authorized in sec_6331 may be made only if the commissioner has given notice to the taxpayer no less than days before the day of the levy sec_6330 reiterates the requirement of notice before levy and confers on the taxpayer the right to request a prelevy administrative hearing sec_6330 b see 115_tc_35 114_tc_176 if such a hearing is requested the hearing is to be conducted by the irs office of appeals sec_6330 at an administrative hearing the taxpayer may raise any relevant issue including offers of collection alternatives such as an installment_agreement or an offer-in-compromise sec_6330 a taxpayer may also challenge the existence or amount of the underlying tax_liability but only if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 see 122_tc_1 a determination made by the irs office of appeals under sec_6330 to sustain a proposed levy may be reviewed by this court sec_6330 see rules where the underlying tax_liability is properly at issue the court reviews the determination de novo goza v commissioner t c pincite where the underlying tax_liability is not at issue the determination is reviewed for abuse_of_discretion id pincite see also 114_tc_604 because petitioners did not have the opportunity to dispute the liability previously the court reviews their underlying liability de novo see sec_6330 122_tc_1 iii petitioners’ underlying tax_liability a gross_income generally sec_61 provides that gross_income means all income from whatever source derived this includes compensation_for services see sec_61 and income derived from business see sec_61 exclusions from income are construed narrowly and taxpayers must bring themselves within the clear scope of the exclusion 515_us_323 without an applicable_exclusion mr lundy’s wage income is included in gross_income pursuant to sec_61 see 898_f2d_942 3d cir 770_f2d_17 2d cir 640_f2d_1014 9th cir similarly without an applicable_exclusion mrs lundy’s net business income is included in gross_income pursuant to sec_61 see hastings v commissioner tcmemo_2002_310 cohen v commissioner tcmemo_2001_249 b petitioners’ contentions petitioners do not deny having received either the wages or the business income that they reported on their tax_return and that gave rise to the tax_liability that respondent seeks to collect rather petitioners contend that they invested mr lundy’s disability retirement income which respondent does not challenge as nontaxable in mrs lundy’s sole_proprietorship and that as a consequence income generated by that proprietorship is nontaxable or in petitioners’ words a ny thing we funded with those funds were completely tax free also in arguing as they do petitioners fail to distinguish between an item that is excludable from income and the income that such an item may produce once it is invested many items are statutorily excluded from gross_income for example gross_income does not include the value of property acquired by gift or inheritance sec_102 in contrast income generated from property acquired by gift or inheritance does not come within such statutory exclusion sec_102 however if property acquired by gift or inheritance were invested in a tax- advantaged medium such as state or local municipal_bonds then the income from such investment might be excludable from gross_income under a specific statutory provision see sec_103 and b similarly although mr lundy’s continuing disability retirement income may be statutorily excludable from gross_income as respondent appears to concede the investment of the disability retirement income in some enterprise notably petitioners make no effort to explain how mr lundy’s wages are related to his disability retirement income or why such wages might be nontaxable does not itself serve to exclude from taxation the income generated by that enterprise through its own activities rather any such exclusion would necessitate a specific statutory provision and in the case of mrs lundy a u_s_person operating a business in the state of florida there is no statutory provision that serves to exempt from gross_income the net profit from her proprietorship to the contrary her net profit is includible in gross_income pursuant to sec_61 petitioners’ reliance on the stipulated decision entered in docket no 07s on date is misplaced that decision did nothing other than memorialize respondent’s concession that dollar_figure of disability retirement income received by mr lundy in was excludable from petitioners’ gross_income for that year indeed the only adjustment to income giving rise to the deficiency determined by respondent for was the omission of that retirement income from petitioners’ return necessarily therefore the decision could not have spoken--and most assuredly did not speak--to the excludability vel non of business lest there be any doubt in the case of mr lundy a u_s_person performing personal services in the state of florida there is no statutory provision that serves to exempt his wages from gross_income which are includible in gross_income pursuant to sec_61 it bears repeating that the excludability of mr lundy’s disability retirement income has never been an issue in the instant case income that may have been generated by mrs lundy’s proprietorship in or in any other year further the court rejects petitioners’ suggestion that the introductory phrase of the aforementioned stipulated decision-- pursuant to the agreement of the parties --evidences some side agreement of the parties or more nefariously some agreement between respondent’s counsel and the court of which there is none rather the court ascribes no meaning to such phrase other than that for respondent agreed to concede the determined deficiency and penalty and petitioners agreed to concede any claim of an overpayment ie that the parties agreed to conclude the litigation without trial or further proceedings in short there is nothing to suggest that respondent conceded or intended to concede anything other than the deficiency and penalty as determined in the notice_of_deficiency for after all nothing else was justiciable in docket no 07s in sum petitioners’ challenge to the existence or amount of their underlying liability for ie the liability that they themselves reported on their own return is without merit petitioners never mounted any challenge to either the addition_to_tax for failure to timely pay see sec_6651 or statutory interest see sec_6601 independent of their challenge to the underlying tax itself iv remaining matters petitioners have not at any time raised spousal defenses see sec_6015 sec_6330 thus any such defense need not be considered see 129_tc_107 118_tc_488 similarly petitioners have not sought a collection alternative such as an installment_agreement or an offer-in-compromise see sec_6330 it is not an abuse_of_discretion for the irs appeals_office to decline to consider a collection alternative when no specific proposal is ever presented to the settlement officer e g 454_f3d_688 7th cir 124_tc_69 in any event it is generally incumbent on the taxpayer to provide requisite financial information to support a collection alternative so that the settlement officer may evaluate the taxpayer’s ability to pay e g kindred v commissioner f 3d pincite 414_f3d_144 1st cir 125_tc_301 aff’d 469_f3d_27 1st cir wright v commissioner tcmemo_2012_24 this petitioners did not do arguably petitioners may indirectly seek to challenge the appropriateness of the proposed collection action see sec_6330 by arguing that respondent may not come and seize mr lundy’s state protected disability funds to collect back taxes which those funds have been off the table from the irs since the year and to this present time however respondent has not sought to levy on those funds and the court need not and does not decide in the instant case whether those funds may be exempt from levy under sec_6334 or under any other applicable_provision of law rather what the court does decide is that respondent’s appeals_office did not abuse its discretion in sustaining the proposed collection action given petitioners’ outstanding liability and their neglect or refusal to pay or otherwise address that liability other than to challenge its existence cf sec_6321 finally insofar as verification of procedures is concerned see sec_6330 it is well settled that no particular form of verification is required that no particular document need be provided to the taxpayer at a hearing conducted under sec_6330 and that forms certificate of assessments payments and other specified matters and transcripts of account may be used to satisfy the requirements of sec_6330 see 118_tc_365 as respondent points out if the commissioner should erroneously levy on exempt_property the law provides a variety of administrative and judicial remedies e g sec_6343 sec_7433 sec_301_6343-2 sec_301_7433-1 proced admin regs ndollar_figure aff’d 329_f3d_1224 11th cir 118_tc_162 117_tc_183 the transcripts and materials that are attached as exhibits to respondent’s motion for summary_judgment and the accompanying declaration together with the statements of the appeals settlement officer in such declaration as well as in the attachment to the notice_of_determination demonstrate that required assessment and collection procedures were followed v conclusion drawing all factual inferences against respondent the court concludes that there are no genuine disputes of material fact and that respondent is entitled to judgment as a matter of law accordingly an appropriate order granting respondent’s motion and decision for respondent will be entered
